
	
		I
		112th CONGRESS
		1st Session
		H. R. 1513
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Bartlett (for
			 himself, Mr. Israel,
			 Mr. Langevin,
			 Mr. Reichert,
			 Mr. Towns,
			 Mr. Rothman of New Jersey,
			 Mrs. Bono Mack,
			 Mr. Smith of New Jersey,
			 Mr. Quigley,
			 Mr. Sherman,
			 Mr. Campbell,
			 Mr. Heinrich,
			 Mr. Rangel,
			 Mr. Courtney,
			 Mr. Sarbanes,
			 Mr. Kissell,
			 Mr. Luján,
			 Ms. Norton,
			 Mr. Stark,
			 Ms. Bordallo,
			 Mr. Young of Florida,
			 Mr. Brady of Pennsylvania,
			 Mr. Ellison,
			 Ms. Kaptur,
			 Mr. Johnson of Georgia,
			 Ms. Woolsey,
			 Mr. Van Hollen,
			 Mr. Ackerman,
			 Mr. Peters,
			 Mr. Filner,
			 Ms. Sutton,
			 Ms. Schakowsky,
			 Mr. Murphy of Connecticut,
			 Ms. McCollum,
			 Mr. Carson of Indiana,
			 Mr. George Miller of California,
			 Mr. Andrews,
			 Ms. Richardson,
			 Mr. DeFazio,
			 Mr. Nadler,
			 Mr. Moran,
			 Mr. Gerlach, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit the conducting of invasive research on great
		  apes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Ape Protection and Cost Savings
			 Act of 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)chimpanzees are
			 the only great apes currently used in invasive research in the United
			 States;
				(2)(A)as of the date of
			 introduction of this Act, there are approximately 1,000 chimpanzees housed in
			 laboratories in the United States;
					(B)more than 1/2 of
			 these chimpanzees are owned by the Federal Government; and
					(C)the vast majority are financially
			 supported by the Federal Government;
					(3)great apes are
			 highly intelligent and social animals;
				(4)research
			 laboratory environments involving invasive research cannot meet the complex
			 physical, social, and psychological needs of great apes;
				(5)invasive research
			 performed on great apes, and the breeding, housing, maintenance, and transport
			 of great apes for these purposes, are economic in nature and substantially
			 affect interstate commerce;
				(6)maintaining great
			 apes in laboratories costs the Federal Government more than caring for great
			 apes in suitable sanctuaries that are specifically designed to provide adequate
			 lifetime care for great apes; and
				(7)the National
			 Research Council report entitled Chimpanzees in Research—Strategies for
			 their Ethical Care, Management, and Use concluded that—
					(A)there is a
			 moral responsibility for the long-term care of chimpanzees used
			 for scientific research;
					(B)there should be a
			 moratorium on further chimpanzee breeding;
					(C)euthanasia should
			 not be used as a means to control the size of the great ape population;
			 and
					(D)sanctuaries should
			 be created to house chimpanzees in a manner consistent with high standards of
			 lifetime care, social enrichment, and cognitive development.
					(b)PurposesThe
			 purposes of this Act are to—
				(1)phase out invasive
			 research on great apes and the use of Federal funding of such research, both
			 within and outside of the United States;
				(2)prohibit the
			 transport of great apes for purposes of invasive research;
				(3)prohibit the
			 breeding of great apes for purposes of invasive research; and
				(4)require the
			 provision of lifetime care of great apes who are owned by or under the control
			 of the Federal Government in a suitable sanctuary through the permanent
			 retirement of the apes.
				3.DefinitionsIn this Act:
			(1)Assigned to an
			 active protocolThe term assigned to an active
			 protocol means that a great ape is supported by, or used pursuant to,
			 public or private funding that requires invasive research.
			(2)Great
			 apeThe term great ape means any individual of the
			 following species:
				(A)Chimpanzee (Pan
			 troglodytes).
				(B)Bonobo (Pan
			 paniscus).
				(C)Gorilla (Gorilla
			 gorilla or Gorilla beringei).
				(D)Orangutan (Pongo
			 pygmaeus or Pongo abelii).
				(E)Gibbon (Family
			 Hylobatidae).
				(3)Invasive
			 research
				(A)In
			 generalThe term invasive research means any
			 research that may cause death, injury, pain, distress, fear, or trauma to a
			 great ape, including—
					(i)the
			 testing of any drug or intentional exposure to a substance that may be
			 detrimental to the health or psychological well-being of a great ape;
					(ii)research that
			 involves penetrating or cutting the body or removing body parts, restraining,
			 tranquilizing, or anesthetizing a great ape; or
					(iii)isolation,
			 social deprivation, or other experimental manipulations that may be detrimental
			 to the health or psychological well-being of a great ape.
					(B)Exclusions
					(i)In
			 generalThe term invasive research does not
			 include—
						(I)close observation
			 of natural or voluntary behavior of a great ape, if the research does not
			 require an anesthetic or sedation event to collect data or record
			 observations;
						(II)the temporary
			 separation of a great ape from the social group of the great ape, leaving and
			 returning by the own volition of the great ape;
						(III)post-mortem
			 examination of a great ape that was not killed for the purpose of examination
			 or research; and
						(IV)the
			 administration of a physical exam by a licensed veterinarian or physician
			 conducted for the well-being of the individual great ape.
						(ii)Physical
			 examA physical exam conducted for the well-being of an
			 individual great ape, as described in clause (i)(IV), may include the
			 collection of biological samples to further the well-being of the individual
			 great ape, the social group of the great ape, or the great ape species.
					(4)Permanent
			 retirement
				(A)In
			 generalThe term permanent retirement means a
			 situation in which—
					(i)a
			 great ape is placed in a suitable sanctuary that will provide for the lifetime
			 care of the great ape; and
					(ii)the
			 great ape will no longer be used in invasive research.
					(B)ExclusionThe
			 term permanent retirement does not include euthanasia.
				(5)PersonThe
			 term person means—
				(A)an individual,
			 corporation, partnership, trust, association, or any other private or
			 not-for-profit entity;
				(B)any officer,
			 employee, agent, department, or instrumentality of the Federal Government, a
			 State, municipality, or political subdivision of a State; or
				(C)any other entity
			 subject to the jurisdiction of the United States.
				(6)Suitable
			 sanctuaryThe term suitable sanctuary means—
				(A)a sanctuary that
			 meets or exceeds the standards of care for chimpanzees held in the federally
			 supported sanctuary system, as defined in part 9 of title 42, Code of Federal
			 Regulations; or
				(B)a wildlife
			 sanctuary that is a nonprofit organization that—
					(i)operates a place
			 of refuge where abused, neglected, unwanted, impounded, abandoned, orphaned,
			 displaced, or retired animals are provided care for the lifetime of the
			 animal;
					(ii)does not conduct
			 invasive research on animals;
					(iii)does not conduct
			 any commercial activity with animals, including, at a minimum, sale, trade,
			 auction, lease, or loan of animals or animal parts, or use of animals in any
			 manner in a for-profit business or operation;
					(iv)does not use
			 animals for entertainment purposes or in a traveling exhibit;
					(v)does
			 not breed any animals, whether intentionally or by failing to use adequate
			 birth control methods; and
					(vi)does not allow
			 members of the public the opportunity to come into physical contact with the
			 animals.
					4.Prohibitions
			(a)Invasive
			 research prohibitedNo person shall conduct invasive research on
			 a great ape.
			(b)Housing for
			 invasive research prohibitedNo person shall possess, maintain,
			 or house a great ape for the purpose of conducting invasive research.
			(c)Federal funding
			 for invasive research prohibitedNo Federal funds may be used to
			 conduct invasive research on a great ape or to support an entity conducting or
			 facilitating invasive research on a great ape either within or outside of the
			 United States.
			(d)Breeding for
			 invasive research prohibitedNo person shall knowingly breed a
			 great ape for the purpose of conducting or facilitating invasive
			 research.
			(e)Transport for
			 invasive research prohibitedNo person shall transport, move,
			 deliver, receive, lease, rent, donate, purchase, sell, or borrow a great ape in
			 interstate or foreign commerce for the purpose of conducting or facilitating
			 invasive research on a great ape.
			(f)Transfer of
			 ownership prohibitedNo Federal agency may transfer ownership of
			 a great ape to a non-Federal entity unless the entity is a suitable
			 sanctuary.
			(g)ExemptionNothing
			 in this Act limits or prevents individualized medical care performed on a great
			 ape by a licensed veterinarian or physician for the well-being of the great
			 ape, including surgical procedures or chemical treatments for birth
			 control.
			5.RetirementNotwithstanding any other provision of law,
			 not later than 3 years after the date of enactment of this Act, the Secretary
			 of Health and Human Services shall effectuate the permanent retirement of all
			 great apes owned by the Federal Government that are being maintained in any
			 facility for the purpose of breeding for, holding for, or conducting invasive
			 research.
		6.Civil
			 penalties
			(a)In
			 generalIn addition to any other penalties that may apply under
			 law, any person who violates any provision of this Act shall be assessed a
			 civil penalty of not more than $10,000 for each violation.
			(b)Multiple
			 violationsEach day that a violation of this Act continues shall
			 constitute a separate offense.
			7.Great Ape
			 Sanctuary System Fund
			(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 fund to be known as the Great Ape Sanctuary System Fund
			 (referred to in this section as the Fund), to be administered by
			 the Secretary of Health and Human Services, to be available without fiscal year
			 limitation and not subject to appropriation, for construction, renovation, and
			 operation of the sanctuary system established pursuant to section 481C of the
			 Public Health Service Act (42 U.S.C. 287a–3a).
			(b)Transfers to
			 Fund
				(1)In
			 generalThe Fund shall consist of—
					(A)such amounts as
			 are appropriated to the Fund under paragraph (2); and
					(B)such other amounts
			 as are appropriated to the Fund under this Act.
					(2)Civil
			 penaltiesThere are appropriated to the Fund, out of funds of the
			 Treasury not otherwise appropriated, amounts equivalent to amounts collected as
			 penalties and received in the Treasury under section 6.
				(c)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purpose
			 described in subsection (a).
			(d)Annual
			 reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary of Health and Human Services
			 shall submit to the appropriate committees of Congress a report on the
			 operation of the Fund during the fiscal year.
				(2)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
					(A)A statement of the
			 amounts deposited into the Fund.
					(B)A description of
			 the expenditures made from the Fund for the fiscal year, including the purpose
			 of the expenditures.
					(C)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
					(D)A statement of the
			 balance remaining in the Fund at the end of the fiscal year.
					8.Effective
			 dates
			(a)Prohibition on
			 ResearchThe prohibition under section (4)(a) shall take
			 effect—
				(1)on the date that
			 is 3 years after the date of enactment of this Act for great apes assigned to
			 an active protocol on the date of enactment of this Act; or
				(2)on the date of
			 enactment of this Act for great apes not assigned to an active protocol on that
			 date.
				(b)Prohibition on
			 housing and fundingThe prohibitions under subsections (b) and
			 (c) of section 4 shall take effect on the date that is 3 years after the date
			 of enactment of this Act.
			(c)Other
			 RequirementsAny provision of this Act for which a specific
			 effective date is not provided shall take effect on the date of enactment of
			 this Act.
			9.SeverabilityIn the event that any provision of this Act
			 shall, for any reason, be held to be invalid or unenforceable in any respect,
			 such invalidity or unenforceability shall not affect any other provision of
			 this Act, and this Act shall be construed as if the invalid or unenforceable
			 provision had never been included in this Act.
		
